UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                        Ff LED
                                                                           U     IN CLERK'S OFFICE
----------------------------------------X                                   .s. DISTRICT cou~r E,C,N, Y.
MANUEL PEREZ,
                                                                           *      MAY 07 2019         *
                       Plaintiff,
                                                                           LONG ISbANQ OFFICE
       -against-                                      ORDER
                                                      l 7-CV-6051 (JFB)(ARL)
CORRECTIONAL OFFICER MCCANN,
et al.,

                       Defendants.

----------------------------------------X
JOSEPH F. BIANCO, District Judge:

       Prose plaintiff commenced this action on October 16, 2017. (Dkt No. I.)          Defendants

filed a motion to compel discovery on August 17, 2018. (Dkt No. 23.) Plaintiff never responded

to this motion. On September 6, 2018, Judge Lindsay issued an Order to Show Cause directing

plaintiff to respond to defendants' outstanding discovery no later than September 24, 2018. (Dkt

No. 24.) Plaintiff was warned that a failure to comply with the Order would result in Judge Lindsay

issuing a Report and Recommendation ("R&R") recommending dismissal with prejudice for

failure to prosecute. Plaintiff never responded to that Order. On April 4, 2019, Judge Lindsay

issued a Report and Recommendation ("R&R") recommending that this Court dismiss this case

with prejudice for failure to prosecute. (Dkt No. 26.)

       Accordingly, for the reasons set forth below and for those in Judge Lindsay's R&R, the

Court adopts the R&R in its entirety and dismisses the case with prejudice pursuant to Federal

Rule of Civil Procedure 41 (b) for failure to prosecute.

       Rule 41 (b) authorizes a district court to "dismiss a complaint for failure to comply with a

court order, treating the noncompliance as a failure to prosecute." Simmons v. Abruzzo, 49 F.3d
83, 87 (2d Cir. 1995) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 633 (1962)) (additional

citation omitted); see also Fed. R. Civ. P. 4l(b). Courts have repeatedly found that "dismissal of

an action is warranted when a litigant, whether represented or instead proceedingpro se, fails to

comply with legitimate court directives." Kuar v. Mawn, No. 08-CV-4401, 2012 WL 3808620,

*3 (E.D.N.Y Sept. 4, 2012) (internal quotations and alteration omitted). A district court

contemplating dismissal of a plaintiffs claim for failure to prosecute and/or to comply with a

court order pursuant to Rule 41 (b) must consider:


       1) the duration of plaintiff's failures or non-compliance; 2) whether plaintiff had
       notice that such conduct would result in dismissal; 3) whether prejudice to the
       defendant is likely to result; 4) whether the court balanced its interest in managing
       its docket against plaintiff's interest in receiving an opportunity to be heard; and
       5) whether the court adequately considered the efficacy of a sanction less
       draconian than dismissal.


Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 63 (2d Cir. 2000); see, e.g.,

Jackson v. City ofNew York, 22 F.3d 71, 74-76 (2d Cir. 1994); see also Peart v. City ofNew

York, 992 F.2d 458,461 (2d Cir. 1993) ('"[D]ismissal for want of prosecution is a matter

committed to the discretion of the trial judge [and] the judge's undoubtedly wide latitude is

conditioned by certain minimal requirements."' (quoting Merker v. Rice, 649 F.2d 171, 173-74

(2d Cir. 1981))). In deciding whether dismissal is appropriate, "[g]enerally, no one factor is

dispositive." Nita v. Conn. Dep 't of Env. Prof., 16 F.3d 482,485 (2d Cir. 1994).

       In considering these factors, courts have routinely found that "it is the plaintiffs

responsibility to keep the Court informed of his current address, and failure to do so may justify

dismissal for failure to prosecute." Sims v. Fernandez, No. 03 Civ. 2997 (KMW) (DF), 2004

U.S. Dist. LEXIS 6108, at *4 (S.D.N.Y. Mar. 16, 2004) (collecting cases); see, e.g., Parris v.

Local 32B-32J, No. 96 Civ. 3604, 1998 U.S. Dist. LEXIS 8672, at *2 n.l (S.D.N.Y. June 12,

1998) ("In addition, the plaintiffs failure to notify either the Court or the Postal Service of her
change in address indicates that the complaint should be dismissed independently for failure to

prosecute."). However, the failure to provide a current address must not be considered in

isolation, but rather in the context of the other above-referenced factors articulated by the Second

Circuit.

           Here, plaintiff was warned that his case would be dismissed with prejudice unless he

complied with Judge Lindsay's Order to Show Cause. Notwithstanding this caution, plaintiff has

not responded to Judge Lindsay's Order, and has not otherwise communicated with the Court for

over six months. Moreover, to the extent plaintiffs address may have changed, plaintiff has

failed to update his address. Thus, plaintiff has shown no interest in continuing with this action.

Under these circumstances, no sanction less than dismissal of the instant action will alleviate the

prejudice to defendant of continuing to keep this action open. Moreover, the Court needs to

ensure an orderly and expeditious disposition of cases. Therefore, all the above-referenced

factors favor dismissal of the instant case with prejudice.

        Accordingly, in consideration of the above factors, the Court adopts the R&R in its

entirety and the case is dismissed with prejudice pursuant to Rule 41 (b) of the Federal Rules of

Civil Procedure. The Clerk of the Court shall close this case and mail a copy of this Order to

plaintiff.
       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith, and therefore, in forma pauper is status is denied for the

purpose of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

                                                             SOO~ERED.
                                                               S/ JOSEPH F BIANCO


                                                             !fS1_{Jrl;
                                                                    i-. manco
                                                             ~'Ited States District Judge
Dated: May  1,  2019
       Central Islip, New York
